DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13 and 18-20, drawn to a redox flow battery system and an iron redox flow battery, classified in H01M 8/188.
II. Claims 14-17, drawn to a method for a redox flow battery system, classified in H01M 8/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the redox fuel battery system as claimed can be used in a materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with John Russell on November 29, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted November 12, 2019 and March 9, 2020, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “formed exclusively from a redox active species”.  It is unclear what “formed exclusively” means.  Does it mean “consisting” such that the positive electrolyte and negative electrolyte are formed from redox active species and nothing else?  Does it mean “comprising” such that the positive electrolyte and negative electrolyte are formed from redox active species and other components, i.e. solvents, additives, etc.?  Note: claim 6 has similar limitations and the same questions are raised.    
Claim 4 recites “free of supporting, redox inactive materials”.  Based upon the instant specification, it is unclear as to what qualifies as a redox inactive material.
The phrase “increased by two times or more” in claim 5 is a relative term which renders the claim indefinite. The phrase “increased by two times or more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “higher” in claim 6 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “higher” in claim 9 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “at least two times higher” in claim 19 is a relative term which renders the claim indefinite. The phrase “increased by two times or more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10, 12, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manohar, Aswin K. et al., “A High Efficiency Iron-Chloride Redox Flow Battery for Large-Scale Energy Storage,” Journal of the Electrochemical Society, Vol. 163, No. 1, October 28, 2015, 8 pages.
Regarding claim 1, Manohar et al. teaches a redox flow battery system (Abstract), comprising:
a battery cell with a positive electrolyte and a negative electrolyte (Fig. 1), the positive electrolyte in contact with a positive electrode and the negative electrolyte in contact with a negative electrode (Fig. 1); and
a membrane separator arranged between the negative electrolyte and positive electrolyte (page A5119 right column “Advantages of the membrane-based system”), the membrane separator formed from an anion exchange membrane (AEM) is fully capable of being configured to maintain a charge balance of the battery cell and increase an energy density of the redox flow battery system.
The recitation "configured to maintain a charge balance of the battery cell and increase an energy density of the redox flow battery system” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Manohar et al. teaches a redox flow battery system wherein the AEM transports anions between the positive electrolyte and negative electrolyte (page A5119 right column “Advantages of the membrane-based system”).
Regarding claim 3, Manohar et al. teaches a redox flow battery system wherein the AEM is fully capable of blocking passage of cations between the positive electrolyte and negative electrolyte (page A5118 - A5125).  
Regarding claim 7, Manohar et al. teaches a redox flow battery system wherein the anions are fully capable of flowing across the AEM in response to a charge imbalance between the positive electrolyte and the negative electrolyte. 
Regarding claim 8, because the membrane of Manohar et al. is formed from an ASM, one of ordinary skill in the art would expect that both a volume of positive electrolyte and a volume of negative electrolyte in the redox flow battery system are decreased when the membrane separator is formed from the AEM than when the membrane separator is not formed from the AEM.  
Regarding claim 10, Manohar et al. teaches a redox flow battery system wherein the AEM is formed from a covalent organic framework (page A5120, right 
Regarding claim 12, claim 12 is considered product-by-process claim limitation “wherein the AEM is fabricated by one of grafting, surface coating, solvent, casting, and conformal coating”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 13, Manohar et al. teaches a redox flow battery wherein the AEM is formed of a pre-fabricated commercially available material (page A5120, right column, “Experimental” teaches Tokoyama A901 membrane, a pre-fabricated commercially available material, as an ASM).
Regarding claim 18, Manohar et al. teaches an iron redox flow battery (Abstract) comprising:
an electrolyte formed from iron chloride complexes in aqueous solution in contact with a positive electrode and a negative electrode (Fig. 1); and
an anion exchange membrane separator positioned between the positive electrode and negative electrode and in contact with the electrolyte (Fig. 1), the anion exchange membrane separator is fully capable of being configured to selectively interact with chloride anions from the iron chloride complexes.
In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 19, because the membrane of Manohar et al. is formed from an ASM, one of ordinary skill in the art would expect that an energy density of the iron redox flow battery is at least two times higher when the anion exchange membrane separator is implemented in the iron redox flow battery.  
Regarding claim 20, Manohar et al. teaches an iron redox flow battery wherein the anion exchange membrane separator blocks cross-over of iron cations from the iron chloride complexes between a positive electrode compartment housing the positive electrode and a negative electrode compartment housing the negative electrode .  

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Evans et al. (US 2014/0060666).  
Regarding claim 1, Evans et al. teaches a redox flow battery system (Fig. 1, Abstract), comprising:
a battery cell with a positive electrolyte and a negative electrolyte (Fig. 1), the positive electrolyte in contact with a positive electrode and the negative electrolyte in contact with a negative electrode (Fig. 1); and
a membrane separator arranged between the negative electrolyte and positive electrolyte (para. [0034]), the membrane separator formed from an anion exchange membrane (AEM) (paras. [0034] and [0053]) is fully capable of being configured to maintain a charge balance of the battery cell and increase an energy density of the redox flow battery system.
Regarding claim 4
Regarding claim 5, because the membrane of Evans et al. is formed from an ASM, one of ordinary skill in the art would expect that a concentration of the redox active species is increased by two times or more when the membrane separator is formed from the AEM.  
Regarding claim 6, because the membrane of Evans et al. is formed from an ASM, one of ordinary skill in the art would expect that a solubility of the redox active species is higher when the electrolyte is formed exclusively from redox active species than when the electrolyte includes both the redox active species and the supporting, redox inactive materials.  
Regarding claim 9, Evans et al. teaches a redox battery system wherein the AEM is formed from a polymer network configured with high anion selectivity (paras. [0034] and [0054]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al. as applied to claim 1 above, and further in view of Daems, Nick et al., “High-performance membranes with full pH-stability”, RSC Adv., 2018, 8, 8813-8827 as evidenced by Salerno et al., “Anion Exchange Membranes Derived from Nafion Precursor for the Alkaline Fuel Cell”, Journal of Polymer Science Part B: Polymer Physics 2012, 50, 552-562.  
Regarding claim 11, Manohar et al. is silent regarding a redox flow battery system wherein the AEM includes pH resistant functional groups.  However, Daems et al. teaches that it is known in the art that Nafion membranes are stable in a broad pH range (page 8814, left column, 1st full para.; the Examiner is interpreting pH resistant functional groups as being pH stable).  Manohar et al. and Daems et al. are analogous art because both inventions are drawn to electrochemical cells.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redox flow battery of Manohar et al. by substituting the AEM of Manohar et al. with a Nafion membrane as taught by Daems because Nafion membranes are known in the art to be stable in a broad pH range (Daems et al., page 8814, left column, 1st full para.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Note: Salerno et al. teaches that AEMs that are Nafion-based are known in the art to promote high thermal stability within the electrochemical cells (Salerno et al., Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724